Exhibit 10.2

CONFIDENTIALITY, NON-COMPETITION AGREEMENT AND

NON-SOLICITATION AGREEMENT

FRANKLIN FINANCIAL NETWORK, INC.

CONFIDENTIALITY, NON-COMPETITION AGREEMENT AND NON-SOLICITATION AGREEMENT

SARAH MEYERROSE

This Confidentiality, Non-Competition, and Non-Solicitation Agreement (this
“Agreement”) is entered into as of this 21st day of June, 2016, between Franklin
Financial Network, Inc. (the “Company”), a Tennessee corporation and Sarah
Meyerrose (“Executive”).

WHEREAS, Executive is an employee of the Company, who has been employed to
provide guidance, leadership, and direction in the growth, management, and
development of the Company and has learned trade secrets, confidential
procedures and information, and technical and sensitive plans of the Company,

WHEREAS, the Company desires to restrict, after the Executive’s Termination of
Employment (as defined below) with the Company, the Executive’s availability to
other companies or entities that compete with the Company,

NOW THEREFORE, in consideration of these premises, the mutual promises and
undertakings set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Company hereby agree as follows:

1. Administration of this Agreement.

(a) Administrator duties. This Agreement shall be administered by the Company’s
board of directors or by such committee or person as the board shall appoint
(the “Administrator”). The Executive may not be a member of the Administrator.
The Administrator shall have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (ii) decide or resolve any and all
questions that may arise, including interpretations of this Agreement.

(b) Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Company.

(c) Binding effect of decisions. The decision or action of the Administrator
concerning any question arising out of the administration, interpretation, and
application of this Agreement and the rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in this Agreement.

(d) Indemnity of Administrator. The Company shall indemnify and hold harmless
the members of the Administrator against any and all claims, losses, damages,

 

1



--------------------------------------------------------------------------------

expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members. No individual shall be liable while acting as
Administrator for any action or determination made in good faith regarding this
Agreement, and any such individual shall be entitled to indemnification and
reimbursement in the manner provided in the Company’s Charter and Bylaws and
under applicable law.

(e) Information. To enable the Administrator to perform its functions, the
Company shall supply full and timely information to the Administrator on all
matters relating to the date and circumstances of the Termination of Employment
of the Executive and such other pertinent information as the Administrator may
reasonably require.

(f) Action by the Administrator. In addition to acting at a meeting in
accordance with applicable laws, any action of the Administrator concerning this
Agreement may be taken by a written instrument signed by the Administrator
(including, if the Company’s board of directors or a board committee serves as
the Administrator, by written consent in accordance with Tennessee law and the
Charter and Bylaws of the Company, and any such action so taken by written
consent shall be effective as if it had been taken by a majority of the members
at a meeting duly called and held).

2. Definitions

(a) Affiliate shall mean the Company and any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.

(b) Change in Control shall mean: (i) a reorganization, merger, consolidation or
sale of all or substantially all of the assets of the Company, or any similar
transaction, in any case in which the shareholders of the Company prior to such
transaction hold less than a majority of the voting power of the resulting
entity; or (ii) individuals who constitute the Incumbent Board (as herein
defined) of the Company cease for any reason to constitute a majority thereof.
For these purposes, “Incumbent Board” means the Board of Directors of the
Company on the date hereof, provided that any person becoming a director
subsequent to the date hereof whose election was approved by a voting of a
majority of the directors comprising the Incumbent Board, or whose nomination
for election by members or shareholders was approved by the same nominating
committee serving under an Incumbent Board, shall be considered as though he
were a member of the Incumbent Board.

(c) Code shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.

(d) Confidential Information shall mean all business and other information
relating to the business of the Company, including without limitation, technical
or nontechnical data, programs, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other Persons,

 

2



--------------------------------------------------------------------------------

and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be contractually subject to protection under this Agreement
whether or not such information constitutes a trade secret and is separately
protectable at law or in equity as a trade secret. Confidential Information does
not include confidential business information, which does not constitute a trade
secret under applicable law one year after any expiration or termination of this
Agreement.

(e) Customer shall mean any individual, joint venturer, entity of any sort, or
other business partner of the Company with, for, or to whom the Company has
provided financial products or services during the final two years of the
Executive’s employment with the Company, or any individual, joint venturer,
entity of any sort, or business partner whom the Company has identified as a
prospective customer of financial products or services within the final year of
the Executive’s employment with the Company.

(f) Disability or Disabled means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.

(g) Financial products or services shall mean any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Company, or an affiliate, on the date of the Executive’s
Termination of Employment, including but not limited to banking activities and
activities that are closely related and a proper incident to banking, or other
products or services of the type in which the Executive was involved during the
Executive’s employment with the Company.

(h) Person shall mean any individual, corporation, limited liability company,
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.

(i) Specified Employee means an employee who at the time of Termination of
Employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 

3



--------------------------------------------------------------------------------

(j) Termination of Employment with the Company means that the Executive shall
have ceased to be employed by the Company for reasons other than death,
excepting a leave of absence approved by the Company. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the Company and the Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding twenty-four (24) month period (or the full period of
services to the Company if the Executive has been providing services to the
Company less than twenty-four (24) months).

(k) Termination for Cause. The Company may terminate the Executive’s employment
for Cause, upon written notice to the Executive which notice shall specify the
reason for termination. In the event of termination for Cause, the Executive
shall not be entitled to any further payment of benefits under the Agreement
other than salary accruing up to the date of termination. For purposes of the
Agreement, “Cause” shall mean; (i) the willful or repeated failure by the
Executive to perform her duties hereunder or failure to abide by the policies
set forth in the Employee Handbook, after at least one warning in writing from
the Company identifying any such failure occurring not less than forty-five
(45) days prior to the date notice of termination is given by the Company
pursuant to this section; (ii) the willful misconduct of the Executive in the
performance of her duties hereunder; (iii) conviction of a crime (other than a
minor traffic violation); (iv) use of alcohol or other drugs which interferes
with the performance by the Executive of Executive’s duties; (v) excessive
absenteeism, other than for illness, after at least one warning in writing from
the Company; (vi) the unauthorized disclosure or use of any confidential
information or proprietary data of the Company or its Affiliates; (vii) the
happening of any event or existence of any circumstances which would prevent the
Executive from serving as an officer of the Company under the Tennessee or
applicable Federal banking regulations; (viii) Executive’s conduct that brings
public discredit on, or injures the reputation of, Company, in Company’s
reasonable opinion.

(l) Voluntary Termination shall mean the termination by Executive of Executive’s
employment, which is not for Cause.

3. Term

The term of this Agreement shall commence upon the date this Agreement is
executed by all parties and will continue for two years. The term of this
Agreement will automatically renew each day after the Effective Date for one
additional day so that the term of the Agreement shall always be two years
unless (i) terminated by the Employer and replaced by a mutually agreed upon
arrangement; or (ii) the Board provides written notice of non-renewal to
Executive; or, (iii) Executive provides written notice of non-renewal to
Company. Each party shall negotiate in good faith the terms and conditions for
any renewal of the Term or any Renewal Term of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Covenants Against Competition, Solicitation, or Disclosure of Confidential
Information.

(a) Competition. In recognition of the considerations described in this
Agreement, the Executive shall not, either separately, jointly, or in
association with others, directly or indirectly, as an agent, employee, owner,
partner, shareholder, or otherwise, compete with the Company or establish,
engage in, or become interested in any business, trade, or occupation that
competes with the Company in the financial products or services industry in any
county in any of the States of the United States in which the Company’s business
is currently being conducted or is being conducted when the Executive’s
Termination of Employment occurs. The Company and the Executive acknowledge that
during the term of the Executive’s employment the Executive has acquired special
and confidential knowledge regarding the operations of the Company. Furthermore,
although not a term or condition of this Agreement, the Company and the
Executive acknowledge that the Executive’s services have been used and are being
used by the Company in executive, managerial, and supervisory capacities
throughout the areas in which the Company conducts business. Executive
acknowledges that the non-compete restrictions contained herein are reasonable
and fair in scope and necessary to protect the legitimate business interests of
the Company.

(b) Solicitation. In recognition of the considerations described in this
Agreement, the Executive shall not (i) directly or indirectly solicit or attempt
to solicit any customer of the Company to accept or purchase financial products
or services of the same nature, kind or variety currently being provided to the
customer by the Company or being provided to the customer by the Company when
the Executive’s Termination of Employment occurs, (ii) directly or indirectly
influence or attempt to influence any customer, joint venturer, or other
business partner of the Company to alter that person or entity’s business
relationship with the Company in any way, and (iii) accept the financial
products or services business of any customer or provide financial products or
services to any customer on behalf of anyone other than the Company. In
addition, the Executive shall not solicit or attempt to solicit and shall not
encourage or induce in any way any employee, joint venturer, or business partner
of the Company to terminate an employment or contractual relationship with the
Company, and shall not hire any person employed by Company during the two-year
period immediately before the Executive’s Termination of Employment or any
person employed by the Company during the term of this covenant.

(c) Disclosure of Confidential Information. In recognition of the considerations
described in this Agreement, the Executive shall not reveal to any person, firm,
or corporation any Confidential Information of any nature concerning the Company
or the business of the Company, or affiliates. The covenant in this Section 4(c)
does not prohibit disclosure required by an order of a court having jurisdiction
or a subpoena from an appropriate governmental agency or disclosure made by the
Executive in the ordinary course of business and within the scope of the
Executive’s authority.

(d) Duration; no impact on existing obligations under law or contract. The
covenants in this Section 4 shall apply throughout the twelve (12) month period
immediately following the executive’s Termination of Employment whether or not
the Company has engaged the services of the Executive pursuant to an agreement
to provide consulting services upon the Executive’s Termination of Employment
with the Company. The twelve (12) month durational

 

5



--------------------------------------------------------------------------------

period referenced herein shall be tolled and shall not run during any such time
that the Executive is in breach of this Agreement and/or in violation of any of
the covenants contained herein, and once tolled hereunder shall not begin to run
again until such time as all such breach and/or violations have ceased. The
Executive acknowledges and agrees that nothing in this Agreement is intended to
or shall have any impact on the Executive’s obligations as an officer or
employee of the Company to refrain from competing against, soliciting customers,
officers, or employees of, or disclosing Confidential Information of the Company
while the Executive is serving as an officer or employee of the Company or
thereafter, whether the Executive’s obligations arise under applicable law or
under an employment agreement or otherwise.

(e) Remedies. The Executive acknowledges and agrees that remedies at law for the
Executive’s breach of the covenants contained herein are inadequate and that for
violation of the covenants contained herein, in addition to any and all legal
and equitable remedies that may be available, the covenants may be enforced by
an injunction in a suit in equity without the necessity of proving actual
damage, and that a temporary injunction may be granted immediately upon the
commencement of any such suit, and without notice. The parties hereto intend
that the covenants contained in this Section 4 shall be deemed to be a series of
separate covenants, one for each county of each state in which the Company does
business. If in any judicial proceeding a court refuses to enforce any or all of
the separate covenants, the unenforceable covenants shall be deemed eliminated
from the provisions hereof for the purposes of that proceeding to the extent
necessary to permit the remaining separate covenants to be enforced.
Furthermore, if in any judicial proceeding a court refuses to enforce any
covenant because of the covenant’s duration or geographic scope, the covenant
shall be construed to have only the maximum duration or geographic scope
permitted by law.

(f) Forfeiture of payments under this Agreement. If the Executive breaches any
of the covenants in this Section 4, the Executive’s right to any of the payments
specified in Section 5 after the date of the breach shall be forever forfeited
and the right of the Executive’s designated beneficiary or estate to any
payments under this Agreement shall likewise be forever forfeited. This
forfeiture is in addition to and not instead of any injunctive or other relief
that may be available to the Company. The Executive further acknowledges and
agrees that any breach of any of the covenants in this Section 4 shall be deemed
a material breach by the Executive of this Agreement.

5. Non-Compete Payment.

(a) Payment. In consideration of the Executive’s covenant not to compete as
described in Section 4 hereto and subject to the limitations outlined in
Section 5(c) and Section 22, upon the Executive’s Termination of Employment for
any reason, the Company shall pay to the Executive an amount equal to the
aggregate of one (1) times the annual rate of base salary then being paid to the
Executive, plus one (1) times the average of the past three years cash incentive
bonus pay, which amount shall be paid in twelve (12) equal monthly payments
beginning on the first day of the month following the Executive’s Termination of
Employment.

(b) Potential six-month delay under Section 409A. If, when Termination of
Employment occurs, the Executive is a specified employee within the meaning of
Section 409A of the Code, and if the non-competition payment under this
Section 5 would be considered

 

6



--------------------------------------------------------------------------------

deferred compensation under Section 409A of the Code, and finally if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, the Executive’s non-competition payments for the
first six months following Termination of Employment shall be paid to the
Executive in a single lump sum on the first day of the seventh month after the
month in which the Executive’s Termination of Employment occurs.

(c) Death, Disability and For Cause. Notwithstanding anything herein to the
contrary, no amounts are payable under this Agreement in the event of the
Executive’s Termination of Employment as a result of death, disability or for
Cause. Further, all payments under this Agreement shall cease upon Executive’s
death.

6. Claims Procedure.

A person or beneficiary who has not received benefits under this Agreement that
he believes should be paid shall make a claim for such benefits by submitting to
the Administrator a written claim for the benefits. The claim must state with
particularity the determination desired by the claimant. All determinations and
decisions made by the Administrator regarding claims for benefits under this
Agreement will be final, conclusive and binding on all persons, including the
Company, the Executive, her estate, and beneficiaries.

7. Return of Records and Property.

Upon the Executive’s Termination of Employment for any reason, or at any time
upon the Company’s request, the Executive shall promptly deliver to the Company:
all Company and Affiliate records and all Company and Affiliate property in the
Executive’s possession or the Executive’s control, including without limitation
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, printouts, computer disks, computer tapes, source codes, data, tables
or calculations, and all copies thereof; documents that in whole or in part
contain any Confidential Information of the Company or its Affiliates and all
copies thereof; and keys, access cards, access codes, passwords, credit cards,
personal or laptop computers, telephones, PDAs, smart phones, and other
electronic equipment belonging to the Company or an Affiliate.

8. Remedies.

Executive agrees that if Executive fails to fulfill Executive’s obligations
under this Agreement, including, without limitation, the Non-Competition and
Non-Solicitation obligations set forth in paragraph 4, the damages to the
Company or any of its Affiliates would be very difficult or impossible to
determine. Therefore, in addition to any other rights or remedies available to
the Company at law, in equity or by statute, Executive hereby consents to the
specific enforcement by the Company of this Agreement through an injunction or
restraining order issued by an appropriate court, without the necessity of
proving actual damages, and Executive hereby waives as a defense to any
equitable action the allegation that the Company has an adequate remedy at law.
The provisions of this paragraph shall not diminish the right of the Company to
claim and recover damages or to obtain any equitable remedy in addition to
injunctive relief to which the Company may otherwise be entitled. The Executive
understands and agrees that the Executive will also be responsible for all costs
and attorney’s fees incurred by the Company in enforcing any of the provisions
of this Agreement including, but not limited to, expert witness fees and
deposition costs.

 

7



--------------------------------------------------------------------------------

9. Payments and Funding.

Any payment under this Agreement shall be independent of and in addition to
those under any other plan, program, or agreement that may be in effect between
the parties hereto or any other compensation payable to the Executive by the
Company.

10. Assignment of Rights; Spendthrift Clause.

None of the Executive, the Executive’s estate, or the Executive’s beneficiary
shall have any right to sell, assign, transfer, pledge, attach, encumber, or
otherwise convey the right to receive any payment hereunder. To the extent
permitted by law, benefits payable under this Agreement shall not be subject to
the claim of any creditor of the Executive, the Executive’s estate, or the
Executive’s designated beneficiary or subject to any legal process by any
creditor of the Executive, the Executive’s estate, or the Executive’s designated
beneficiary.

11. Binding Effect.

This Agreement shall bind the Executive, the Company, and their beneficiaries,
survivors, executors, successors and assigns, administrators, and transferees.

12. Successors; Binding Agreement.

By an assumption agreement in form and substance satisfactory to the Executive,
the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform this Agreement had no succession occurred.

13. Amendment of Agreement.

This Agreement may not be altered or amended except by a written agreement
signed by the Company and by the Executive. However, if the Company determines
to its reasonable satisfaction that an alteration or amendment of this Agreement
is necessary or advisable so that the Agreement complies with the Code or any
other applicable tax law, then upon written notice to Executive the Company may
unilaterally amend this Agreement in such manner and to such an extent as the
Company reasonably considers necessary or advisable to ensure compliance with
the Code or other applicable tax law. Nothing in this Section 13 shall be deemed
to limit the Company’s right to terminate this Agreement at any time and without
stated cause.

14. Interpretation.

Caption headings and subheadings herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Words used in the singular in this Agreement shall include the
plural and words used in the masculine shall include the feminine.

 

8



--------------------------------------------------------------------------------

15. Severability.

If any provision of this Agreement is held invalid, such invalidity shall not
affect any other provision of this Agreement not held invalid, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision not held
invalid, and the remainder of such provision together with all other provisions
of this Agreement shall continue in full force and effect to the full extent
consistent with law.

16. Governing Law, Venue, and Waiver of Right to Jury Trial.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Tennessee, except to the extent preempted by the
laws of the United States of America. The Executive and the Company agree that
the exclusive venue for resolution of any disputes regarding or arising out of
this Agreement or the Executive’s employment with the Company shall be the state
and federal courts located in Williamson County, Tennessee. The Executive and
the Company further agree to waive any right to a jury trial with respect to any
disputes regarding or arising out of this Agreement or the Executive’s
employment with the Company. The Executive and the Company each acknowledge and
agree that this selection of venue and waiver of the right to a jury trial is
knowingly, freely, and voluntarily given, is made after opportunity to consult
with counsel of their choosing about this Agreement and its provisions, and is
in the best interests of each party hereto.

17. Entire Agreement.

This Agreement constitutes the entire agreement between the Company and the
Executive concerning the subject matter. No rights are granted to the Executive
under this Agreement other than those specifically set forth.

18. No Guarantee of Employment.

This Agreement is not an employment policy or contract. It does not give the
Executive the right to remain an employee of the Company nor does it interfere
with the Company’s right to discharge the Executive. It also does not require
the Executive to remain an employee or interfere with the Executive’s right to
terminate employment at any time.

19. Tax Withholding.

If taxes are required by the Code or other applicable tax law to be withheld by
the Company from payments under this Agreement, the Company shall withhold any
taxes that are required to be withheld.

20. Notices.

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid, to the following addresses or to such other address as either party may
designate by like notice. If to the Company, notice shall be

 

9



--------------------------------------------------------------------------------

given to the board of directors or to such other or additional person or persons
as the Company shall have designated to the Executive in writing. If to the
Executive, notice shall be given to the Executive at the Executive’s address
appearing on the Company’s records, or to such other additional person or
persons as the Executive shall have designated to the Company in writing.

21. Compliance With Code Section 409A.

The Company and the Executive intend that their exercise of authority or
discretion under this Agreement shall comply with Section 409A of the Code.
Notwithstanding anything herein to the contrary in this Agreement, to the extent
that any benefit under this Agreement that is nonqualified deferred compensation
(within the meaning of Section 409A of the Code) is payable upon Executive’s
Termination of Employment, such payment(s) shall be made only upon Executive’s
“Separation from Service” pursuant to the default definition in Treasury
Regulation Section 1.409A-1(h).

22. General Limitations.

(a) Removal. Despite any contrary provision of this Agreement, if the Executive
is removed from office or permanently prohibited from participating in the
Company’s affairs by an order issued under Section 8(e) (4) or (g) (1) of the
Federal Deposit Insurance Act, 12 U.S.C. 1818(e) (4) or (g) (1), all obligations
of the Company under this Agreement shall terminate as of the effective date of
the order.

(b) Default. Despite any contrary provision of this Agreement, if the Company’s
subsidiary bank is in “default” or “in danger of default”, as those terms are
defined in of Section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Agreement shall terminate.

(c) FDIC Open-Bank Assistance. All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Company’s subsidiary bank, at the
time the Federal Deposit Insurance Corporation enters into an agreement to
provide assistance to or on behalf of the Company under the authority contained
in Section 13(c) of the Federal Deposit Insurance Act. 12 U.S.C. 1823(c).

IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Company
have executed this Non-Competition Agreement as of the date first written above.

 

EXECUTIVE:     FRANKLIN FINANCIAL NETWORK, INC.

 

    By:     Sarah Meyerrose       Richard E. Herrington       Its: Chief
Executive Officer

 

10